Citation Nr: 1202420	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-50 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael Kelly, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In May 2009, the Veteran, through his representative, withdrew his claims for all disabilities except for bipolar disorder.  However, as discussed in the remand portion of this decision, the issue on appeal has been framed as required by Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issue of service connection for an acquired psychiatric disorder on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed January 2008 rating decision, the RO denied a request to reopen a claim of service connection for an acquired psychiatric disability.

2.  The additional evidence received since the January 2008 rating decision denying the Veteran's application to reopen the claim of service connection for an acquired psychiatric disability relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying the application to reopen the claim of service connection for an acquired psychiatric disability, became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.200, 20.201, 20.302 (2011).

2.  The additional evidence presented since the January 2008 rating decision is new and material, and the claim for service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for reopening entitlement to service connection for an acquired psychiatric disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011).

New and Material Evidence

A December 1993 rating decision denied a claim of service connection for a psychiatric disability.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claim, and this request was denied in July 2002 and again in January 2008.  The Veteran again did not appeal such determinations.  He again sought to reopen the claims, and the RO denied such request in the October 2009 rating action that is the subject of the instant appeal.

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

It is additionally noted that, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  In this case, with respect to the December 1993 rating decision, no pertinent evidence was received within the following year.  Regarding the January 2008 denial, clinical records were received within one year of such determination.  However, as will be discussed below, such records fail to meet the requirements for new and material evidence.  As such, the December 1993 and January 2008 rating actions are final.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO did not make a finding that new and material evidence has been received to reopen the claims for service connection discussed herein.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's request to reopen a claim for entitlement to service connection for an acquired psychiatric disability was last denied in an unappealed January 2008 rating decision.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran's claimed disability was either related to or active service.  It was noted that he had a personality disorder which pre-existed service and was not aggravated by service. 

The evidence of record at the time of the January 2008 decision included service treatment records, post-service clinical records and the Veteran's statements.

The pertinent evidence added to the record since the January 2008 rating decision consists of post-service treatment records, records from the Veteran's high school, hearing testimony and the Veteran's written contentions.  

The objective evidence received since the last final rating decision includes the Veteran's high school records, which tend to indicate that he did not have an existing psychiatric disorder on entry into active service.  Indeed, although his general academic ability was low, such records indicate that his conduct was appropriate.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for an acquired psychiatric disability is reopened.


ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for an acquired psychiatric disability is granted.


REMAND

In February 2009, the United States Court of Appeals for Veterans Claims (Court) ruled that when a claimant seeks service connection for PTSD, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes, and the information submitted by the claimant or obtained by VA."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The record reflects that the Veteran has been diagnosed with a wide variety of psychiatric disorders, including PTSD.  The Board has thus reframed the issue on appeal accordingly.

In this case, the Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

Certain evidentiary presumptions exist to assist Veterans in establishing direct service connection.  For example, a Veteran is presumed to be in sound condition upon entry into service except as to injuries or diseases noted during his entrance medical examination.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  To rebut this presumption, VA must show by clear and unmistakable evidence both that the injury or disease in question existed prior to service and that it was not aggravated by service.  Id.; see also VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Monroe v. Brown, 4 Vet. App. 513 (1993); Green v. Derwinski, 1 Vet. App. 320 (1991).

Presumptive service connection means that a disease will be considered to have been incurred in or aggravated by service even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a); 3.309.  Where a Veteran served 90 days or more and manifested a chronic disease such as a psychosis to a compensable degree within one year from the date of separation from service, service connection is presumed.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3); 3.309(a).  The presumption of service connection may be rebutted by affirmative evidence to the contrary, however.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307(d), 3.309(a).

The Veteran's VA treatment notes indicate diagnoses of bipolar disorder, dissociative disorder, a mood disorder, PTSD, and adjustment disorder, as well as alcohol and cocaine dependence.  

The service treatment records indicate that the Veteran became upset after he realized that his girlfriend was married to another man.  He was confined to the brig in April 1977 for a thirty day sentence for assault and verbal threats of murder.  He tried to commit suicide while serving his term. He was hospitalized for psychiatric reasons and then was discharged from the military with a diagnosis of explosive personality, severe, which existed prior to service with a secondary diagnosis of transient situational disturbance, moderately severe, which did not exist prior to service, resolved.

The file contains a report from the Naval Regional Medical Center in Portsmouth, Virginia, indicating that the Veteran was admitted there on April 8, 1977.   Aside from a discharge summary, the treatment records from this hospitalization are not associated with the claims file.  Thus, the RO/AMC should request any additional records from the Naval Regional Medical Center dated from April 1977 to May 1977.

As the Veteran's records indicate a diagnosis of PTSD, the RO/AMC should develop and adjudicate such claim appropriately to include providing appropriate VCAA notice, a stressor questionnaire, and requesting the Veteran's personnel records through official sources.  The Board notes that the Veteran has not indicated an in-service stressor.  A July 2007 VA treatment record indicates that the Veteran's PTSD is related to abuse he suffered during childhood from his step-father.  However, should he identify any in-service stressors, then appropriate steps must be undertaken to verify such events, as necessary.

A VA treatment record dated March 2006 indicates that the Veteran has had at least 16 psychiatric admissions.  He should therefore be asked where and when he has been treated for psychiatric reasons.  If he provides the information, as well as any necessary releases, the records should be requested and associated with the claims folder.  Any VA treatment records indicated should be requested and associated with the claims folder.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the Veteran has not been afforded a VA examination to determine if he has an acquired psychiatric disability which is related to active service.  Such must be accomplished on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, while the in-service records indicate a finding that the Veteran had a preexisting condition, there is no other evidence corroborating that fact.  Furthermore, the Veteran was normal at his enlistment examination, triggering the presumption of soundness.  Thus, in the absence of clear and unmistakable evidence to rebut that presumption, the question for consideration is whether a psychiatric disability was incurred in, rather than aggravated by, active service.

Additionally, the Veteran's March 2008 claim indicates that he receives payment from the Social Security Administration.  The Court has long held that the duty to assist includes requesting information and records from the Social Security Administration which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  Therefore, the Veteran's records determining his entitlement to Social Security benefits must be requested.

The Board further notes that the Veteran should be provided VCAA notice, generally, for service connection for an acquired psychiatric disorder as well as PTSD.  In this regard, the Board notes that the May 2009 VCAA letter of record was returned and it is unclear as to whether the Veteran ever received the required notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter which complies with all notification required by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. § 3.159(b), with respect to the claim for service connection for a psychiatric disorder to include PTSD.  

2.  Request the Veteran's service personnel records through official sources.

3.  Request any additional records from the Naval Regional Medical Center for the Veteran dated from April 1977 to May 1977.

4.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits, including the medical records relied upon concerning that claim.  Any negative search must be noted in the claims file and communicated to the Veteran.  If it appears that additional attempts to obtain such records would be futile, then a memorandum of unavailability should be drafted and added to the claims folder. 

5.  The Veteran should be specifically asked where and when he has been treated for psychiatric problems.  

6.  After securing any necessary authorization, obtain and associate with the claims file any pertinent records adequately identified by the Veteran.  Ongoing records from the Providence VA medical system not already associated with the claims file should be obtained.

7.  Ask the Veteran to provide detailed information concerning his claimed stressor(s), to include approximated dates of occurrence, within a three-month time frame.  If sufficient information is provided, verify the stressors through official sources.  (It is noted, however, that the relaxed regulations effective July 13, 2010, no longer require verification of stressors related to hostile military or terrorist activity, if consistent with the circumstances of service.  See 38 C.F.R. § 3.304(f)(3).)

8.  After completion of the above actions to the extent possible, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of this claim.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the stressor(s), should be identified.  

With respect to any other acquired psychiatric disorders currently present or present at any time during the pendency of this claim, the examiner should opine whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service.  The examiner must specifically consider the Veteran's in-service treatment for psychiatric problems.

The examiner should additionally indicate if it is at least as likely as not, based on any credible evidence of record, that the Veteran had psychosis that manifested to a degree of 10 percent or more within one year of his most recent period of active duty.

The rationale for all opinions expressed should also be provided.

9.  Thereafter, readjudicate the claim for a psychiatric disability, to include PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


